—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered February 27, 1998, convicting defendant upon his plea of guilty of the crime of attempted assault in the first degree.
Defendant pleaded guilty to the crime of attempted assault in the first degree in satisfaction of a five-count indictment. In accordance with the People’s recommendation, defendant was sentenced as a second violent felony offender to a determinate prison term of 15 years, to run consecutive to the sentence he was currently serving. Defendant appeals, contending that the sentence imposed was harsh and excessive.
We disagree. The record reveals that defendant was aware at the time of the plea colloquy that County Court intended to impose the sentence recommended by the People. Furthermore, given the brutal nature of the crime and his prior criminal history, we find no extraordinary circumstances warranting a reduction of the sentence imposed (see generally, People v Durrence, 244 AD2d 728, Iv denied 91 NY2d 924).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed.